                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 1/28/2020
 ------------------------------------------------------------- X
                                                               :
   DAMON ASH,                                                  :
                                                               :
                                         Plaintiff,            :
                                                               :
                          -against-                            :            1:16-cv-9548-GHW
                                                               :
  CITY OF NEW YORK, LIEUTENANT                                 :                 ORDER
  LEAHY, OFFICER McKENZIE, BETTY                               :
  JACOBSON, SERGEANT LEE, LAURA                                :
  PORSCHAR, and NORMA KLEIN                                    :
                                                               :
                                         Defendants.           :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        In response to Mr. Ash’s letter dated January 13, 2020, Dkt No. 138, the Court extends the

deadline for Mr. Ash to file an affidavit providing factual support for an argument that the statute of

limitations should be equitably tolled to February 15, 2020. The Court also extends the deadline for

Mr. Ash to file an amended complaint to March 1, 2020. The Court reminds Mr. Ash that these are

real deadlines and that he should not expect further extensions of time.

        The Clerk of Court is directed to mail a copy of this order to Mr. Ash by first-class and

certified mail.

SO ORDERED. Dated:

        January 28, 2020
        New York, New York                                         __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
